Name: 2010/63/: Commission Decision of 4Ã February 2010 extending the period of application of Decision 2006/210/EC
 Type: Decision
 Subject Matter: labour market;  EU institutions and European civil service;  sources and branches of the law;  European Union law
 Date Published: 2010-02-06

 6.2.2010 EN Official Journal of the European Union L 35/14 COMMISSION DECISION of 4 February 2010 extending the period of application of Decision 2006/210/EC (2010/63/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) The group of high-level national regulatory experts (hereinafter the group) set up by Commission Decision 2006/210/EC (1) is a consultative group of high-level national experts on better regulation. (2) The President of the Commission has indicated that better regulation will remain high on the Commissions political agenda (2). (3) A forum for the discussion of better regulation and promotion of cooperation with Member States on better regulation issues has an important role to play in taking forward that agenda. (4) The mandate of the group should therefore be extended for three years. (5) Decision 2006/210/EC should be extended accordingly. (6) In order to enable the group to continue its work, this Decision should take effect as from 1 January 2010, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2006/210/EC, the second sentence is replaced by the following: It shall apply until 31 December 2012. Article 2 This Decision shall take effect as from 1 January 2010. Done at Brussels, 4 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 76, 15.3.2006, p. 3. (2) Political guidelines for the next Commission, document presented to the Members of the European Parliament on 15 September 2009.